UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-157558 (Commission File Number) GLOBAL RESOURCE ENERGY INC. (Exact name of registrant as specified in its charter) Nevada 68-0677348 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3651 Lindell Rd., Suite D-172, Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 943-0325 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes []No [ X ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 40,171,000 common shares outstanding as of February 8, 2012 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) 2 EXPLANATORY NOTE The purpose of this Amendment No. 1 to the quarterly report on Form 10-Q of Global Energy Resource Inc. for the three month period ended April 30, 2011, filed with the Securities and Exchange Commission on February 10, 2012 (the “Form 10-Q”), is solely to furnish Exhibit 3.4 and Exhibit 10.1 to the Form 10-Q which Exhibits had been noted in Item 6 as “filed herewith” but were not appended to the original filing document. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the 10-Q, does not reflect events that may have occurred subsequent to the original filing, and does not modify or update in any way disclosures made in the original Form 10-Q. As required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended, this Amendment No. 1 includes updated certifications from the Registrant’s principal executive officer and principal financial officer. 3 ITEM 6.EXHIBITS Number Description Articles of Incorporation Incorporated by reference to the Exhibits attached to the Corporation’s Form S-1 filed with the SEC on February 7, 2009 Bylaws Incorporated by reference to the Exhibits attached to the Corporation’s Form S-1 filed with the SEC on February 7, 2009 Certificate of Amendment to the Articles of Incorporation as filed with the State of Nevada on November 16, 2010 Incorporated by reference to the Exhibits attached to the Corporation’s Form 8-K filed with the SEC on December 10, 2010 Certificate of Amendment to the Articles of Incorporation as filed with the State of Nevada on April 26, 2011 Filed herewith Assignment agreement between the Company and Patedma executed on January 26, 2012. Filed herewith Section 302 Certification - Principal Executive Officer Filed herewith Section 302 Certification - Principal Financial Officer Filed herewith Certification Pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GLOBAL RESOURCE ENERGY INC. Date: February 27, 2012 By: /s/ Robert Baker Name: Robert Baker Title: President, Chief Executive Officer (Principal Executive Officer, Principal Financial & Accounting Officer) 4
